                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION


M. BRANDON ADAMS,                                  )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 1:17-cv-00055
                                                   )
BENJAMIN BEANE, et al.,                            )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE HOLMES
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

59), which was filed on September 10, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends Defendant Epley’s Motion to Dismiss for Failure to Prosecute

(Doc. No. 57) be granted and this action be dismissed. Although the Report advised the parties

that any objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, Defendant Epley’s Motion to Dismiss for Failure to Prosecute

(Doc. No. 57) is GRANTED, and this action is DISMISSED for failure to prosecute.

         All claims having been dismissed, this Order shall constitute the final judgment in this case

pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
